PER CURIAM.
J.T., the grandmother and legal guardian of D.T., a child adjudicated delinquent, appeals an order requiring her to pay restitution to the victim of D.T.’s armed robbery of a bicycle. On the authority of C.M. v. State, 676 So.2d 498 (Fla. 1st DCA 1996), we reverse the order of restitution because there is no statutory basis or other authority for requiring the appellant, as the child’s grandmother, to pay restitution for damage caused by the child. As a result of our reversal on this issue, the remaining issues raised on appeal are rendered moot.
REVERSED.
BOOTH, WOLF and VAN NORTWICK, JJ., concur.